      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 1 of 16


   ADVOCATES FOR WORKER RIGHTS LLP
 1 MARCO A. PALAU (Bar No. 242340)

 2  marco@advocatesforworkers.com
   JOSEPH D. SUTTON (Bar No. 269951)
 3  jds@advocatesforworkers.com
   ERIC S. TRABUCCO (Bar No. 295473)
 4  est@advocatesforworkers.com
   212 9th Street, Suite 314
 5
   Oakland, California 94607
 6 Telephone: (510) 269-4200

 7 Attorneys for Plaintiffs

 8 LAW OFFICES OF SANTOS GOMEZ
   SANTOS GOMEZ (Bar No. 172741)
 9  santos@lawofficesofsantosgomez.com
   DAWSON MORTON (Bar No. 320811)
10  dawson@lawofficesofsantosgomez.com
11 1003 Freedom Boulevard
   Watsonville, California 95076
12 Telephone: (831) 228-1560

13 (Additional counsel listed on next page)

14                                UNITED STATES DISTRICT COURT

15                EASTERN DISTRICT OF CALIFORNIA—BAKERSFIELD DIVISION
16   SEBASTIANA MARTINEZ-SANCHEZ, an Civ. Act. No. 1:19-cv-01404-DAD-JLT
     individual, and EUGENIO ANTONIO-CRUZ,
17   an individual, on behalf of themselves and all
     other persons similarly situated, the State of STIPULATED PROTECTIVE ORDER
18   California and current and former aggrieved
     employees,
19
                    Plaintiffs,
20
            vs.
21
     ANTHONY VINEYARDS, INC., a California
22   Corporation, and SYCAMORE LABOR, INC., a
     California Corporation,
23
                    Defendants.
24

25

26
27

28
                                                           1
                         Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
     Case 1:19-cv-01404-DAD-JLT Document 35
                                         34 Filed 08/24/20
                                                  08/21/20 Page 2 of 16


   BELDEN BLAINE RAYTIS, LLP
 1 T. SCOTT BELDEN, (Bar No. 184387

 2 scott@bbr.law
   KALEB L. JUDY (Bar No. 266909)
 3   kaleb@bbr.law
   5016 California Avenue, Suite 3
 4 Bakersfield, California 93309
   Telephone: (661) 864-7826
 5

 6 Counsel for Defendants

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                        2
                      Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
        Case 1:19-cv-01404-DAD-JLT Document 35
                                            34 Filed 08/24/20
                                                     08/21/20 Page 3 of 16



 1           Plaintiffs Sebastiana Martinez-Sanchez and Eugenio Antonio Cruz (“Plaintiffs”) and

 2 Defendants Anthony Vineyards, Inc. and Sycamore Labor, Inc. (“Defendants”), by and through their

 3 respective counsel of record, hereby stipulate as set forth below in order to facilitate the exchange of

 4 documents and information which may be subject to confidentiality limitations on disclosure due to

 5 federal laws, state laws, and privacy rights.

 6

 7 1.       PURPOSES AND LIMITATIONS

 8          Disclosure and discovery activity in this action are likely to involve production of confidential,

 9 proprietary, or private information for which special protection from public disclosure and from use

10 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

11 hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

12 parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

13 to discovery and that the protection it affords from public disclosure and use extends only to the

14 limited information or items that are entitled to confidential treatment under the applicable legal

15 principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

16 Protective Order does not entitle them to file confidential information under seal; Civil Local Rule

17 141 sets forth the procedures that must be followed and the standards that will be applied when a party

18 seeks permission from the court to file material under seal.
19 2.       DEFINITIONS

20          2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

21 or items under this Order.

22          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

23 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

24 Civil Procedure 26(c). All information or tangible things that contain the wages, salary information,

25 addresses, phone numbers, social security numbers, or other personal identifying information of any

26 past or current employees of Defendants, other than Plaintiffs, are deemed to be designated as
27 CONFIDENTIAL without the need for any separate designation. Information or tangible things that

28 contain wages or salary information will not be deemed CONFIDENTIAL if any personally
                                                            3
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 4 of 16



 1 identifying information has been removed or redacted, except that employee ID numbers may be

 2 retained.

 3          2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

 4 their support staff).

 5          2.4      Designating Party: a Party or Non-Party that designates information or items that it

 6 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 7          2.5      Disclosure or Discovery Material: all items or information, regardless of the medium

 8 or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 9 transcripts, and tangible things), that are produced or generated in disclosures or responses to

10 discovery in this matter.

11          2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

12 litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

13 consultant in this action.

14          2.7      House Counsel: attorneys who are employees of a party to this action. House Counsel

15 does not include Outside Counsel of Record or any other outside counsel.

16          2.8      Non-Party: any natural person, partnership, corporation, association, or other legal

17 entity not named as a Party to this action.

18          2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action
19 but are retained to represent or advise a party to this action and have appeared in this action on behalf

20 of that party or are affiliated with a law firm which has appeared on behalf of that party.

21          2.10     Party: any party to this action, including all of its officers, directors, employees,

22 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

23          2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

24 in this action.

25          2.12     Professional Vendors: persons or entities that provide litigation support services (e.g.,

26 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
27 or retrieving data in any form or medium) and their employees and subcontractors.

28          2.13     Protected Material: any Disclosure or Discovery Material that is designated as
                                                             4
                           Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
        Case 1:19-cv-01404-DAD-JLT Document 35
                                            34 Filed 08/24/20
                                                     08/21/20 Page 5 of 16



 1 “CONFIDENTIAL.”

 2          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 3 Producing Party.

 4 3.       SCOPE

 5          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 6 defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 7 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 8 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 9 However, the protections conferred by this Stipulation and Order do not cover the following

10 information: (a) any information that is in the public domain at the time of disclosure to a Receiving

11 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

12 publication not involving a violation of this Order, including becoming part of the public record

13 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

14 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

15 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

16 Protected Material at trial shall be governed by a separate agreement or order.

17 4.       DURATION

18          Even after final disposition of this litigation, the confidentiality obligations imposed by this
19 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

20 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

21 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

22 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

23 limits for filing any motions or applications for extension of time pursuant to applicable law.

24 5.       DESIGNATING PROTECTED MATERIAL

25          5.1     Where Confidential Material May Be Available Elsewhere. In making the designation

26 of materials pursuant to this Protective Order, the Producing or Designating Party shall give due
27 consideration to whether the information contained in the materials (1) has been produced, disclosed

28 or made available to the public in the past, (2) has been published, communicated or disseminated to
                                                            5
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 6 of 16



 1 others not obligated to maintain the confidentiality of the information contained therein, (3) has not

 2 been preserved or maintained in a manner calculated to preserve its confidentiality, or (4) is available

 3 from a third party or commercial source that is not obligated to maintain its confidentiality or privacy.

 4 The Producing or Designating Party shall also give due consideration to the age of the materials.

 5          5.2      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 6 Non-Party that designates information or items for protection under this Order must take care to limit

 7 any such designation to specific material that qualifies under the appropriate standards. The

 8 Designating Party must designate for protection only those parts of material, documents, items, or oral

 9 or written communications that qualify – so that other portions of the material, documents, items, or

10 communications for which protection is not warranted are not swept unjustifiably within the ambit of

11 this Order.

12          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

13 be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

14 or retard the case development process or to impose unnecessary expenses and burdens on other

15 parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s attention that

16 information or items that it designated for protection do not qualify for protection, that Designating

17 Party must promptly notify all other Parties that it is withdrawing the mistaken designation.

18          5.3      Manner and Timing of Designations. Except as otherwise provided in this Order (see,
19 e.g., second paragraph of section 5.3(a) below and section 2.2 above for information automatically

20 deemed designated as “CONFIDENTIAL”), or as otherwise stipulated or ordered, Disclosure or

21 Discovery Material that qualifies for protection under this Order must be clearly so designated before

22 the material is disclosed or produced.

23          Designation in conformity with this Order requires:

24                (a) for information in documentary form (e.g., paper or electronic documents, but

25 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

26 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
27 portions of the material on a page qualifies for protection, the Producing Party also must clearly

28 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                             6
                           Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
        Case 1:19-cv-01404-DAD-JLT Document 35
                                            34 Filed 08/24/20
                                                     08/21/20 Page 7 of 16



 1          A Party or Non-Party that makes original documents or materials available for inspection need

 2 not designate them for protection until after the inspecting Party has indicated which material it would

 3 like copied and produced. During the inspection and before the designation, all of the material made

 4 available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

 5 the documents it wants copied and produced, the Producing Party must determine which documents,

 6 or portions thereof, qualify for protection under this Order. Then, before producing the specified

 7 documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

 8 Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

 9 Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

10 markings in the margins).

11                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

12 Designating Party identify on the record, before the close of the deposition, hearing, or other

13 proceeding, all protected testimony.

14                (c) for information produced in some form other than documentary and for any other

15 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

16 containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion

17 or portions of the information or item warrant protection, the Producing Party, to the extent

18 practicable, shall identify the protected portion(s).
19          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20 designate qualified information or items does not, standing alone, waive the Designating Party’s right

21 to secure protection under this Order for such material. Upon timely correction of a designation, the

22 Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

23 the provisions of this Order.

24 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

25          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

26 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
27 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

28 or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
                                                              7
                            Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 8 of 16



 1 confidentiality designation by electing not to mount a challenge promptly after the original

 2 designation is disclosed.

 3          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 4 by providing written notice of each designation it is challenging and describing the basis for each

 5 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

 6 that the challenge to confidentiality is being made in accordance with this specific paragraph of the

 7 Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

 8 process by conferring directly (in voice to voice dialogue; other forms of communication are not

 9 sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

10 explain the basis for its belief that the confidentiality designation was not proper and must give the

11 Designating Party an opportunity to review the designated material, to reconsider the circumstances,

12 and, if no change in designation is offered, to explain the basis for the chosen designation. A

13 Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this

14 meet and confer process first or establishes that the Designating Party is unwilling to participate in the

15 meet and confer process in a timely manner.

16          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

17 intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

18 Local Rule 230 and 251, (and in compliance with Civil Local Rule 141, if applicable) within 21 days
19 of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

20 process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by

21 a competent declaration affirming that the movant has complied with the meet and confer

22 requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

23 motion including the required declaration within 21 days (or 14 days, if applicable) shall

24 automatically waive the confidentiality designation for each challenged designation. In addition, the

25 Challenging Party may file a motion challenging a confidentiality designation at any time if there is

26 good cause for doing so, including a challenge to the designation of a deposition transcript or any
27 portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent

28
                                                            8
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
        Case 1:19-cv-01404-DAD-JLT Document 35
                                            34 Filed 08/24/20
                                                     08/21/20 Page 9 of 16



 1 declaration affirming that the movant has complied with the meet and confer requirements imposed by

 2 the preceding paragraph.

 3          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

 4 Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 5 expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

 6 Designating Party has waived the confidentiality designation by failing to file a motion to retain

 7 confidentiality as described above, all parties shall continue to afford the material in question the level

 8 of protection to which it is entitled under the Producing Party’s designation until the court rules on the

 9 challenge.

10 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

11          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

12 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

13 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

14 categories of persons and under the conditions described in this Order. When the litigation has been

15 terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

16 DISPOSITION).

17          Protected Material must be stored and maintained by a Receiving Party at a location and in a

18 secure manner that ensures that access is limited to the persons authorized under this Order.
19          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

20 the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

21 information or item designated “CONFIDENTIAL” only to:

22                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as agents and

23 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

24 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

25 Bound” that is attached hereto as Exhibit A;

26                (b) the officers, directors, and employees (including House Counsel) of the Receiving
27 Party to whom disclosure is reasonably necessary for this litigation and who have signed the

28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                             9
                           Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 10 of 16



 1              (c) Experts (as defined in this Order), including their agents and employees, of the

 2 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

 3 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4              (d) the court and its personnel;

 5              (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 6 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 9 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

10 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

11 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

12 bound by the court reporter and may not be disclosed to anyone except as permitted under this

13 Stipulated Protective Order;

14              (g) the author or recipient of a document containing the information or a custodian or

15 other person who otherwise possessed or knew the information; and

16              (h) the plaintiff(s) in the action (consistent with the procedures and limitations enumerated

17 in Section 7.3, infra) and the employee to whom the information pertains.

18          7.3 Plaintiffs’ counsel may disclose CONFIDENTIAL documents to the Plaintiffs to the
19 extent reasonably necessary to prosecute this action. If a Plaintiff is given a copy of a

20 CONFIDENTIAL document to keep, any social security number or similar identifying number of any

21 other person will be redacted. The Plaintiffs will not be given a copy of the class list.

22 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23          LITIGATION

24          If a Party is served with a subpoena or a court order issued in other litigation that compels

25 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

26 must:
27              (a) promptly notify in writing the Designating Party. Such notification shall include a copy

28 of the subpoena or court order;
                                                           10
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 11 of 16



 1              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 2 other litigation that some or all of the material covered by the subpoena or order is subject to this

 3 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 4              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 5 Designating Party whose Protected Material may be affected.

 6          The Receiving Party will make no disclosure of any Protected Material prior to the deadline

 7 set forth in the subpoena. If the Designating Party timely seeks a protective order, the Party served

 8 with the subpoena or court order shall not produce any information designated in this action as

 9 “CONFIDENTIAL” before a determination by the court from which the subpoena or order issued,

10 unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear the

11 burden and expense of seeking protection in that court of its confidential material – and nothing in

12 these provisions should be construed as authorizing or encouraging a Receiving Party in this action to

13 disobey a lawful directive from another court.

14 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

15          LITIGATION

16              (a) The terms of this Order are applicable to information produced by a Non-Party in this

17 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

18 connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
19 in these provisions should be construed as prohibiting a Non-Party from seeking additional

20 protections.

21              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

22 Party’s confidential information in its possession, and the Party is subject to an agreement with the

23 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

24                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

25 of the information requested is subject to a confidentiality agreement with a Non-Party;

26                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
27 this litigation, the relevant discovery request(s), and a reasonably specific description of the

28 information requested; and
                                                           11
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 12 of 16



 1                  (3) make the information requested available for inspection by the Non-Party.

 2              (c) If the Non-Party fails to object or seek a protective order from this court within 14

 3 days of receiving the notice and accompanying information, the Receiving Party may produce the

 4 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 5 seeks a protective order, the Receiving Party shall not produce any information in its possession or

 6 control that is subject to the confidentiality agreement with the Non-Party before a determination by

 7 the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

 8 seeking protection in this court of its Protected Material.

 9 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

10          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

11 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

12 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

13 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

14 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of this

15 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

16 Bound” that is attached hereto as Exhibit A.

17 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

18          MATERIAL
19          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

20 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

21 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

22 modify whatever procedure may be established in an e-discovery order that provides for production

23 without prior privilege review. Pursuant to Federal Rule of Evidence 502, the inadvertent production

24 or disclosure of any document or thing otherwise protected by the attorney-client privilege or attorney

25 work product immunity shall not operate as a waiver of any such privilege or immunity if, after

26 learning of the inadvertent production or disclosure, the party who made the inadvertent production or
27 disclosure sends to any Receiving Party a written request for the return or destruction of such

28 documents or things. Upon receiving such a request, the Receiving Party shall immediately take all
                                                           12
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 13 of 16



 1 necessary steps to return or destroy such documents or things, including all copies and electronic

 2 copies, and make a written certification to the Producing Party of such compliance. If the Receiving

 3 Party disclosed the inadvertently produced document or thing before being notified by the Producing

 4 Party, it must take reasonable steps to retrieve the inadvertently produced document or thing.

 5 Additionally:

 6          (a)     If the Receiving Party wishes to contest that any such inadvertently produced

 7 document or thing is protected by the attorney-client privilege or by attorney work-product immunity,

 8 the Receiving Party shall so notify the Producing Party in writing when the document or thing is

 9 returned to the Producing Party. Within 10 court days after receiving such notification, the Producing

10 Party shall provide to the Requesting Party a list identifying all such returned documents and things in

11 the Receiving Party’s notice and stating the basis for the claim of privilege or immunity. Within five

12 (5) court days after receiving such a list, and after the parties have attempted to resolve the dispute

13 through a meaningful meet-and-confer, the Receiving Party may file a motion to compel production of

14 such documents and things, the protection of which is still disputed. If such a motion is filed, the

15 Producing Party shall have the burden of proving that the documents and things in dispute are

16 protected by the attorney-client privilege or by attorney work-product immunity.

17          (b)     With respect to documents and things subsequently generated by a Receiving Party,

18 which documents and things contain information derived from such inadvertently produced
19 documents and things, if the Receiving Party does not notify the Producing Party that the Requesting

20 Party disputes the claims of attorney-client privilege or attorney work-product immunity, the

21 Receiving Party shall immediately destroy or redact the derivative documents and things in a manner

22 such that the derivative information cannot in any way be retrieved or reproduced.

23          (c)     In no event, however, shall the return or destruction of demanded documents be

24 delayed or refused because of a Receiving Party’s objection to the demand or by the filing of a motion

25 to compel. Furthermore, until and unless such motion to compel is granted, the Receiving Party shall

26 neither quote nor substantively reveal any privileged information contained within the documents or
27 things at issue, either prior to or following their return, except to the extent such information is

28 reflected in an appropriate privilege log.
                                                           13
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 14 of 16



 1 12.      MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 3 its modification by the court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 5 Party waives any right it otherwise would have to object to disclosing or producing any information or

 6 item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 7 right to object on any ground to use in evidence of any of the material covered by this Protective

 8 Order.

 9          12.3    Filing Protected Material. Without written permission from the Designating Party or a

10 court order secured after appropriate notice to all interested persons, a Party may not file in the public

11 record in this action any Protected Material. A Party that seeks to file under seal any Protected

12 Material must comply with Civil Local Rule 141. Protected Material may only be filed under seal

13 pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to

14 Civil Local Rule 141, a sealing order will issue only upon a request establishing that the Protected

15 Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

16 the law. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local

17 Rule 141 is denied by the court, then the Receiving Party may file the information in the public record

18 unless otherwise instructed by the court.
19 13.      FINAL DISPOSITION

20          Within 60 days after the final disposition of this action, as defined in paragraph 4, at the

21 request of the Producing Party, each Receiving Party must return all Protected Material to the

22 Producing Party or destroy such material. As used in this subdivision, “all Protected Material”

23 includes all copies, abstracts, compilations, summaries, and any other format reproducing or capturing

24 any of the Protected Material. At the request of the Producing Party, the Receiving Party must submit

25 a written certification to the Producing Party (and, if not the same person or entity, to the Designating

26 Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
27 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained any

28 copies, abstracts, compilations, summaries or any other format reproducing or capturing any of the
                                                           14
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 15 of 16



 1 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of

 2 all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 3 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 4 and expert work product, even if such materials contain Protected Material. Any such archival copies

 5 that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 6 Section 4 (DURATION).

 7          Respectfully submitted,

 8
     Dated: August 11, 2020                             ADVOCATES FOR WORKER RIGHTS LLP
 9

10                                                        By: /s/ Eric S. Trabucco
                                                                  Marco A. Palau
11                                                                Joseph D. Sutton
                                                                  Eric S. Trabucco
12                                                                Attorney for Plaintiffs
13

14 Dated: August 11, 2020                                    LAW OFFICES OF SANTOS GOMEZ

15                                                        By: /s/ Dawson Morton
                                                                  Dawson Morton
16                                                                Santos Gomez
17                                                                Attorney for Plaintiffs

18
                   14 2020
     Dated: August __,                                          BELDEN BLAINE RAYTIS, LLP
19
                                                          By: /s/ Kaleb L. Judy
20                                                                 Kaleb L. Judy
                                                                   Attorney for Defendants
21

22

23 PURSUANT TO THIS STIPULATION, IT IS SO ORDERED.

24

25
     DATED: August 23, 2020
26                                                           The Honorable Jennifer L. Thurston
                                                             Magistrate Judge, Eastern District of California
27

28
                                                           15
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
      Case 1:19-cv-01404-DAD-JLT Document 35
                                          34 Filed 08/24/20
                                                   08/21/20 Page 16 of 16



 1                                                 EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5 understand the Stipulated Protective Order that was issued by the United States District Court for

 6 the Northern District of California on [date] in the case of Sebastiana Maced Martinez-Sanchez, et

 7 al. v. Anthony Vineyards, Inc., et al., Case No. 1:19-cv-01404-DAD-JLT. I agree to comply with

 8 and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9 acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

10 of contempt. I solemnly promise that I will not disclose in any manner any information or item that

11 is subject to this Stipulated Protective Order to any person or entity except in strict compliance with

12 the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 I hereby appoint __________________________ [print/type full name] of

17 _______________________________________ [print/type full address and telephone number] as

18 my California agent for service of process in connection with this action or any proceedings related
19 to enforcement of this Stipulated Protective Order.

20

21 Date: ______________________________________

22

23 City and State where sworn and signed: _________________________________

24

25 Printed name: _______________________________

26
27 Signature: __________________________________

28
                                                           16
                          Stipulated Protective Order – Civ. Act. No. 1:19-cv-01404-DAD-JLT
